 1   WO
 2
 3
 4
 5
 6
 7                           IN THE UNITED STATES DISTRICT COURT
 8                              FOR THE DISTRICT OF ARIZONA
 9
     Theodore Heinemann,                      )
10                                            )
                Plaintiff,                    )
11                                            )   No. CIV 19-200-TUC-CKJ
     vs.                                      )
12                                            )               ORDER
     Nogales Police Department, et al.,       )
13                                            )
                Defendants.                   )
14                                            )
15
16         Pending before the Court is the Motion to Dismiss Case (Docs. 8 and 16) filed by
17   Defendant Nogales Police Department (“NPD”).             Plaintiff Theodore Heinemann
18   (“Heinemann”) has filed a response (Docs. 9 and 18). Also pending before the Court are the
19   Motion to Bar State Refiling Case CF 2019-018 (Doc. 10), the Motion to Compel (Doc. 13),
20   the Motion to Appoint a Federal Defender (Doc. 19) and the Motion to Allow Electronic
21   Filing by a Party appearing without an Attorney (Doc. 20) filed by Heinemann. NPD has
22   filed responses (Docs. 12 and 17) and Heinemann has filed a reply (Doc. 11).
23
24   Factual and Procedural Background1
25         On April 3, 2019, Heinemann filed a Complaint against Defendant Nogales Police
26
27
           1
            Unless otherwise stated, the factual allegations are taken from the Complaint (Doc.
28   1).
 1   Court Clerks. The body of the Complaint states one Defendant as the Nogales Police. The
 2   Court accepts this Defendant as the NPD. The body of the Complaint also states a Defendant
 3   as Clerk, with an address which corresponds to Santa Cruz County Courthouse. The factual
 4   allegations state this Defendant as “Justice Court Clerks precinct one.” Complaint (Doc. 1-1,
 5   p. 1 of 27). The Court accepts this Defendant as the Clerk of Courts. Heinemann has also
 6   filed three documents entitled “Amended Complaint.” (Docs. 14, 15, and 21). These
 7   documents indicate Heinemann is amending his Complaint to include the City of Nogales as
 8   a Defendant. These documents also include additional facts supporting Heinemann’s claims.
 9   The Clerk of this Court will be directed to amend the caption to reflect the Defendants as the
10   NPD, the Clerk of Courts, and the City of Nogales.
11          The Complaint states a Fourth Amendment Violation (Search) is at issue in this case.
12   Heinemann asserts the NPD violated Heinemann’s right to be free from an unreasonable
13   search. Heinemann also alleges three defense attorneys conspired with the prosecutor and
14   raised the issue of Heinemann’s mental competency so the government could avoid a
15   preliminary hearing based on false medical allegations. Heinemann asserts this was to hide
16   evidence in case number CF 2019-018 because the case was based on confidential informants
17   that were on probation and not credible. Heinemann also alleges his right to a preliminary
18   hearing was violated because CF 2019-018 was dismissed without Heinemann having an
19   opportunity to view the evidence against him. Heinemann alleges NPD has refused to
20   provide him with video evidence or a record of the 911 call. He asserts he is suing NPD for
21   a FOIA violation.
22          Heinemann also alleges the Clerk of Courts discriminated against him by not filing
23   his motions correctly in CF 2019-018.
24
25   Motion to Allow Electronic Filing by a Party Appearing Without an Attorney (Doc. 20)
26          Heinemann’s motion indicates he has adequate electronic equipment, is able to
27   comply with the requirements of the ECF Administrative Polices and Procedures Manual
28   (“Manual”), and is able to comply with the privacy policy of the Judicial Conference of the

                                                 -2-
 1   United States and the E-Government Act of 2002. Although Heinemann’s motion indicates
 2   he has not reviewed the Manual, the Court will grant the request, but direct Heinemann to
 3   review the Manual.
 4
 5   Motion to Appoint Attorney (Doc. 19)
 6          Heinemann requests this Court appoint a federal defender to assist him in this case and
 7   in state case number 2019-0000095. Heinemann has not provided this Court with any
 8   authority to appoint an attorney to assist him in the state action.
 9          As to the request for an attorney to assist him in this case, the Court notes it may
10   request an attorney to represent a person proceeding in forma pauperis who is unable to
11   employ counsel. 28 U.S.C. § 1915(d). The Court does not have the power to make a
12   mandatory appointment of counsel, but the Court may request assistance from volunteer
13   counsel. Id.; United States v. 30.64 Acres of Land, 795 F.2d 796 (9th Cir. 1986). In this
14   case, there is no showing Heinemann does not have the resources to hire an attorney. Rather,
15   he has paid the filing fee in this case and has not requested in forma pauperis status.
16          Moreover, in determining whether to request the assistance of an attorney, the Court
17   considers the "likelihood of success on the merits and the ability of the [plaintiff] to articulate
18   [his] claims pro se in light of the complexity of the legal issues involved." Richards v.
19   Harper, 864 F.2d 85, 87 (9th Cir. 1988), quoting Weygandt v. Look, 718 F.2d 952, 954 (9th
20   Cir. 1983); see also Rand v. Rowland, 113 F.3d 1520, 1525 (9th Cir. 1997) (court may ask
21   counsel to represent indigent litigant under § 1915 only in "exceptional circumstances").
22   Heinemann has not provided any information to conclude that there is a likelihood of
23   success. Rather, at this point, the pleadings/documents before the Court simply indicate there
24   is a dispute between the parties. Further, Heinemann’s request does not indicate Heinemann
25   is unable to articulate his claims in light of the complexity of the claims. Rather, Heinemann
26   has been able to articulate his claims and requests.
27          Indeed, the Court finds that any difficulty Heinemann may be having in presenting his
28   claims pro se is not based on the complexity of the legal issues involved but rather on the

                                                    -3-
 1   general difficulty of litigating pro se. See generally Wilborn v. Escalderon, 789 F.2d 1328
 2   (9th Cir. 1986). Furthermore, Heinemann has done a credible job in presenting motions and
 3   filing supporting papers on behalf of his case. Jackson v. Dallas Police Dept., 811 F.2d 260
 4   (5th Cir. 1986). Additionally, the Court considers that Heinemann has made no showing that
 5   he has attempted to obtain counsel on his own. The Court declines to seek volunteer counsel
 6   at this time.
 7          However, the Court recognizes that, should this matter proceed to trial, a presentation
 8   of the evidence may require greater skill than Heinemann has or can develop. The Court will
 9   deny the Motion to Appoint Attorney with leave to resubmit. In the event this matter is
10   scheduled for trial, Heinemann may resubmit his request. See e.g., Reynolds v. Foree, 771
11   F.2d 1179 (8th Cir. 1985); Childs v. Duckworth, 705 F.2d 915, 922 (7th Cir. 1983).
12
13   Notice of Motion to Dismiss
14          In his response to the Motion to Dismiss (Doc. 9), Heinemann asserts the defense has
15   not provided him with a copy of the Motion to Dismiss. While the Court notes the Motion
16   to Dismiss does not state that a copy of the Motion was mailed to Heinemann, clearly
17   Heinemann has notice of the Motion or he would not have filed a response. Nonetheless, the
18   Court will not address the substantive issue of whether the NPD is a non-jural entity to afford
19   Heinemann an opportunity to respond to this argument. Indeed, the Court notes Heinemann
20   has not included NPD as a Defendant in his Amended Complaints; he may not oppose this
21   portion of the Motion to Dismiss.
22          Because the Court is directing Heinemann to file a Fourth Amended Complaint, see
23   discussion infra, the Court will deny the Motion to Dismiss. Any Fourth Amended
24   Complaint filed by Heinemann will supersede the original Complaint and Amended
25   Complaints.     If appropriate, Defendants may move to dismiss any Fourth Amended
26   Complaint filed by Heinemann.
27
28

                                                  -4-
 1   Service of Process
 2          Although Heienemann asserts he did not receive a copy of the Motion to Dismiss from
 3   the defense, the Court finds it appropriate to address the issue of the adequacy of service
 4   raised in the Motion.
 5           When a defendant challenges service under Fed. R. Civ. P. 12(b)(5), the plaintiff
 6   bears the burden of establishing the validity of service under Fed.R.Civ.P. 4. Brockmeyer
 7   v. May, 383 F.3d 798, 801 (9th Cir. 2004). “Rule 4 is a flexible rule that should be liberally
 8   construed so long as a party receives sufficient notice of the complaint.” Direct Mail
 9   Specialists, Inc. v. Eclat Computerized Techs., Inc., 840 F.2d 685, 688 (9th Cir. 1988)
10   (quoting United Food & Commercial Workers Int'l Union, AFL-CIO v. Alpha Beta Co., 736
11   F.2d 1371, 1382 (9th Cir. 1984)). However, absent substantial compliance with FRCP 4,
12   “neither actual notice nor simply naming the defendant in the complaint will provide personal
13   jurisdiction.” Benny v. Pipes, 799 F.2d 489, 492 (9th Cir. 1986).
14          Here, the returns of summonses indicate that Heinemann served NPD and the Clerk
15   of Courts by certified mail. The applicable federal rule requires service upon a state-created
16   governmental organization by “(A) delivering a copy of the summons and of the complaint
17   to its chief executive officer; or (B) serving a copy of each in the manner prescribed by that
18   state's law for serving a summons or like process on such a defendant.” Fed.R.Civ.P. 4(j)(2)
19   (emphasis added). The applicable Arizona rule states:
20          (h) Serving a Governmental Entity. If a governmental entity has the legal capacity to
            be sued and it has not waived service under Rule 4.1(c), it may be served by
21          delivering a copy of the summons and the pleading being served to the following
            individuals:
22
                   *****
23
                   (4) for service on any other governmental entity:
24
                          (A) the individual designated by the entity, as required by statute, to
25                        receive service of process; or
26                        (B) if the entity has not designated a person to receive service of
                          process, then the entity's chief executive officer(s), or, alternatively, its
27                        official secretary, clerk, or recording officer.
28   Ariz.R.Civ.P. 4.1(h) (emphasis added). In other words, service of the summons and

                                                  -5-
 1   complaint by certified mail is insufficient. The Court finds Heinemann has not substantially
 2   complied with the service requirements.
 3          While it is clear that Defendant NPD has actual notice of the action, it cannot be said
 4   that Heinemann substantially complied with Fed.R.Civ.P. 4. See generally Direct Mail
 5   Specialists, Inc. v. Eclat Computerized Techs, 840 F.2d 685 (9th Cir. 1988). However,
 6   Fed.R.Civ.P. 4(m) allows the time to complete service to be extended. The Court finds it
 7   appropriate to afford Heinemann an opportunity to complete service upon Defendants.
 8   Indeed, as discussed infra, the Court will direct Heinemann to file a Fourth Amended
 9   Complaint; Heinemann will be afforded an opportunity to complete service of the Fourth
10   Amended Complaint upon Defendants.
11
12   Form of Complaint
13          Heinemann has filed a Complaint naming NPD and the Clerk of Courts as defendants
14   in this matter. He has further submitted three Amended Complaints (Docs. 14, 15, and 21).
15          A complaint is to contain a "short and plain statement of the claim showing that the
16   pleader is entitled to relief[.]" Rule 8(a), Fed.R.Civ.P. While Rule 8 does not demand
17   detailed   factual   allegations,    "it   demands    more     than   an   unadorned,     the
18   defendant-unlawfully-harmed-me accusation." Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009).
19   "Threadbare recitals of the elements of a cause of action, supported by mere conclusory
20   statements, do not suffice." Id. Especially where the pleader is pro se, the pleading should
21   be liberally construed in the interests of justice. Johnson v. Reagan, 524 F.2d 1123 (9th Cir.
22   1975). Indeed, a "complaint [filed by a pro se plaintiff] 'must be held to less stringent
23   standards than formal pleadings drafted by lawyers.'" Hebbe v. Pliler, 627 F.3d 338, 342 (9th
24   Cir. 2010) (quoting Erickson v. Pardus, 551 U.S. 89, 94 (2007) (per curiam)).
25          A complaint must set forth sufficient facts that serves to put defendants on notice as
26   to the nature and basis of the claim(s). Furthermore, all allegations of a claim are to be set
27   forth in numbered paragraphs that should be limited to a single set of circumstances.
28   Fed.R.Civ.P. 10(a). "Each claim . . . shall be stated in a separate count . . . whenever a

                                                 -6-
 1   separation facilitates the clear presentation of the matters set forth." Id. Failure to set forth
 2   claims in such a manner places the onus on the court to decipher which, if any, facts support
 3   which claims, as well as to determine whether a plaintiff is entitled to the relief sought.
 4   Haynes v. Anderson & Strudwick, Inc., 508 F.Supp. 1303 (D.C.Va. 1981). Enforcement of
 5   this rule is discretionary with the Court, but such enforcement is appropriate where it is
 6   necessary to facilitate a clear presentation of the claims. See, Benoit v. Ocwen Financial
 7   Corp., Inc., 960 F.Supp. 287 (S.D.Fla. 1997), affirmed 162 F.3d 1177 (compliance with rule
 8   required where allegations were so confusing and conclusory, claims were commingled, and
 9   impossible to determine nature of claims).
10          Here, it appears Heinemann is seeking to present his claims in four documents (Docs.
11   1, 14, 15, and 21). This piecemeal presentation places the onus on the Court and Defendants
12   to decipher which facts support which claims. Further, because the Amended Complaints
13   name different Defendants than those named in the original Complaint, it is not clear against
14   who Heinemann is seeking to state claims. The Court will dismiss the original Complaint
15   and the Amended Complaints. Further, the Court will direct Heinemann to file a Fourth
16   Amended Complaint which states all Defendants and all claims Heinemann is seeking to
17   present. The Fourth Amended Complaint will supersede the original Complaint and first
18   three Amended Complaints. See, Ferdik v. Bonzelet, 963 F.2d 1258, 1262 (9th Cir. 1992)
19   (A first amended complaint supersedes the original complaint; after amendment, the court
20   will treat an original complaint as nonexistent); Hal Roach Studios v. Richard Feiner & Co.,
21   896 F.2d 1542, 1546 (9th Cir. 1990).
22          If a court determines that dismissal is appropriate, a plaintiff must be given at least
23   one chance to amend a complaint when a more carefully drafted complaint might state a
24   claim. Bank v. Pitt, 928 F.2d 1108, 1112 (11th Cir. 1991). Moreover, when dismissing with
25   leave to amend, a court is to provide reasons for the dismissal so a plaintiff can make an
26   intelligent decision whether to file an amended complaint. See Bonanno v. Thomas, 309 F.2d
27   320 (9th Cir. 1962); Eldridge v. Block, 832 F.2d 1132 (9th Cir. 1987). The Court will briefly
28   discuss the requirement a complaint must state a claim upon which relief may be granted and

                                                   -7-
 1   legal theories upon which Heinemann may be seeking to proceed.
 2
 3   Requirement that Action State a Claim on Which Relief Can be Granted
 4          The United States Supreme Court has determined that, in order to survive a motion
 5   to dismiss for failure to state a claim, a plaintiff must allege “enough facts to state a claim to
 6   relief that is plausible on its facts.” Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570
 7   (2007). While a complaint need not plead “detailed factual allegations,” the factual
 8   allegations it does include “must be enough to raise a right to relief above the speculative
 9   level.” Id. at 555. Indeed, Fed.R.Civ.P. 8(a)(2) requires a showing that a plaintiff is entitled
10   to relief “rather than a blanket assertion” of entitlement to relief. Id. at 555 n. 3. The
11   complaint “must contain something more . . . than . . . a statement of facts that merely creates
12   a suspicion [of] a legally cognizable right to action.” Id. at 555. The Court considers these
13   standards in determining whether a plaintiff has “nudge[d] [his] claims across the line from
14   conceivable to plausible.” Id. at 570. The Court also considers that the Supreme Court has
15   cited Twombly for the traditional proposition that “[s]pecific facts are not necessary [for a
16   pleading that satisfies Rule 8(a)(2)]; the statement need only ‘give the defendant fair notice
17   of what the . . . claim is and the grounds upon which it rests.” Erickson v. Pardue, 551 U.S.
18   89 (2007).
19          In discussing Twombly, the Ninth Circuit has stated:
20          “A claim has facial plausibility,” the Court explained, “when the plaintiff pleads
            factual content that allows the court to draw the reasonable inference that the
21          defendant is liable for the misconduct alleged.” 129 S.Ct. at 1949. “The plausibility
            standard is not akin to a ‘probability requirement,’ but it asks for more than a sheer
22          possibility that a defendant has acted unlawfully.” Id. (quoting Twombly, 550 U.S.
            at 556, 127 S.Ct. 1955). “Where a complaint pleads facts that are ‘merely consistent
23          with’ a defendant's liability, it ‘stops short of the line between possibility and
            plausibility of entitlement to relief.’” Id. (quoting Twombly, 550 U.S. at 557, 127
24          S.Ct. 1955).
25          In sum, for a complaint to survive a motion to dismiss, the non-conclusory “factual
            content,” and reasonable inferences from that content, must be plausibly suggestive
26          of a claim entitling the plaintiff to relief. Id.
27   Moss v. U.S. Secret Service, 572 F.3d 962 (9th Cir. 2009).
28          This Court must take as true all allegations of material fact and construe them in the

                                                   -8-
 1   light most favorable to a plaintiff. See Cervantes v. United States, 330 F.3d 1186, 1187 (9th
 2   Cir. 2003). In general, a complaint is construed favorably to the pleader. See Scheuer v.
 3   Rhodes, 416 U.S. 232, 236, 94 S.Ct. 1683, 40 L.Ed.2d 90 (1974), overruled on other
 4   grounds, 457 U.S. 800. Nonetheless, the Court does not accept as true unreasonable
 5   inferences or conclusory legal allegations cast in the form of factual allegations. Western
 6   Mining Council v. Watt, 643 F.2d 618, 624 (9th Cir. 1981). Furthermore, the Court is not to
 7   serve as an advocate of a pro se litigant, Noll v. Carlson, 809 F.2d 1446, 1448 (9th Cir.
 8   1987), in attempting to decipher a complaint.
 9
10   Claims against a Government Entity
11          It appears Heinemann may be attempting to state claims of civil rights violations
12   against the City of Nogales pursuant to 42 U.S.C. § 1983.           See Cabrera v. City of
13   Huntington, 159 F.3d 374 (9th Cir. 1998). 42 U.S.C. § 1983 is not itself a source of
14   substantive rights, but merely provides a method for vindicating federal rights elsewhere
15   conferred. Graham v. Connor, 490 U.S. 386, 393-94 (1989). To state a claim under § 1983,
16   a plaintiff must allege: (1) the violation of a right secured by the Constitution and laws of
17   the United States and (2) the alleged deprivation was committed by a person action under
18   color of state law. Balistreri v. Pacifica Police Dept., 901 F.2d 696, 699 (9th Cir. 1990).
19          A government entity “cannot be held liable solely because it employs a tortfeasor.”
20   Monell, 436 U.S. 658, 691 (2000).          The local government “itself must cause the
21   constitutional deprivation.” Gilette v. Delmore, 979 F.2d 1342, 1346 (9th Cir.1992), cert.
22   denied, 510 U.S. 932, 114 S.Ct. 345, 126 L.Ed.2d 310 (1993). Because liability of a local
23   governmental unit must rest on its actions, not the actions of its employees, a plaintiff must
24   go beyond the respondeat superior theory and demonstrate that the alleged constitutional
25   violation was the product of a policy or custom of the local governmental unit. City of
26   Canton, Ohio v. Harris, 489 U.S. 378, 385 (1989); Pembaur v. City of Cincinnati, 475 U.S.
27   469, 478–480 (1986).
28

                                                 -9-
 1          To state a civil rights claim against a government entity,2 a plaintiff must allege the
 2   requisite culpability (a “policy or custom” attributable to municipal policymakers) and the
 3   requisite causation (the policy or custom as the “moving force” behind the constitutional
 4   deprivation). Monell, 436 U.S. at 691–694; Gable v. City of Chicago, 296 F.3d 531, 537 (7th
 5   Cir.2002). Additionally, a government entity “may be liable if it has a ‘policy of inaction and
 6   such inaction amounts to a failure to protect constitutional rights.’” Lee v. City of Los
 7   Angeles, 250 F.3d 668, 681 (9th Cir.2001), quoting Oviatt v. Pearce, 954 F.2d 1470, 1474
 8   (9th Cir.1992); Blankenhorn v. City of Orange, 485 F.3d 463, 484 (9th Cir.2007). However,
 9   “[l]iability for improper custom may not be predicated on isolated or sporadic incidents; it
10   must be founded upon practices of sufficient duration, frequency and consistency that the
11   conduct has become a traditional method of carrying out policy.” Trevino v. Gates, 99 F.3d
12   911, 918 (9th Cir.1995), cert. denied, 520 U.S. 1117, 117 S.Ct. 1249 (1997).
13          Additionally, Congress did not intend to “impose liability vicariously on [employers
14   or supervisors] solely on the basis of the existence of an employer-employee relationship
15   with a tortfeasor.” Monell, 436 U.S. at 692. Supervisory personnel are not generally liable
16   under section 1983 for actions of their employees under a respondeat superior theory;
17   therefore, when a named defendant holds a supervisory position, the causal link between him
18   and the claimed constitutional violation must be specifically alleged. See Jeffers v. Gomez,
19   267 F.3d 895, 915 (9th Cir.2001); Fayle v. Stapley, 607 F.2d 858, 862 (9th Cir.1979).
20          To state a claim for supervisor liability, a plaintiff must allege facts to indicate that
21   the supervisor defendant either: (1) personally participated in the alleged deprivation of
22   constitutional rights; (2) knew of the violations and failed to act to prevent them; or (3)
23   promulgated or implemented a policy “so deficient that the policy itself ‘is a repudiation of
24   constitutional rights' and is ‘the moving force of the constitutional violation.’” Hansen v.
25
26          2
              "Governmental entities have no inherent power and possess only those powers and
27   duties delegated to them by their enabling statutes. Thus, a governmental entity may be sued
     only if the legislature has so provided." Braillard v. Maricopa County, 224 Ariz. 481, 487,
28   ¶ 12, 232 P.3d 1263, 1269 (App. 2010) (citations omitted).

                                                 - 10 -
 1   Black, 885 F.2d 642, 646 (9th Cir.1989); Taylor v. List, 880 F.2d 1040, 1045 (9th Cir. 1989);
 2   see also Larez v. City of Los Angeles, 946 F.2d 630 (9th Cir. 1991) (supervisory liability in
 3   an individual capacity requires: (1) that defendant's “own culpable action or inaction in the
 4   training, supervision, or control of his subordinates” caused the constitutional injury, (2) that
 5   the defendant “acquiesce[d] in the constitutional deprivations of which [the] complaint is
 6   made,” or (3) that his conduct showed a “reckless or callous indifference to the rights of
 7   others”).
 8
 9   Unreasonable Search
10          Heinemann asserts NPD violated his right to be free from an unreasonable search.
11   The Fourth Amendment protects the “right of the people to be secure in their persons, houses,
12   papers, and effects, against unreasonable searches and seizures.” United States Constitution,
13   4th Amend. To state a claim for a Fourth Amendment unreasonable search violation, a
14   plaintiff must allege that a defendant conducted an unreasonable search. Samson v.
15   California, 547 U.S. 843, 126 S.Ct. 2192, 2197, 165 L.Ed.2d 250 (2006); see also Branch
16   v. Tunnell, 937 F.2d 1382, 1387 (9th Cir. 1991) (where an officer knowingly or recklessly
17   submits false information in an affidavit supporting an application for a warrant, the
18   individual’s Fourth Amendment rights are violated) (overruled on other grounds). Under the
19   Fourth Amendment, courts examine the totality of circumstances to determine whether a
20   search is reasonable. Id. Furthermore, reasonableness is determined by weighing the
21   intrusion on the individual’s privacy right against the promotion of a legitimate governmental
22   interest. Id. Such an allegation must include an allegation of an affirmative link between the
23   injury and the conduct of a specific named defendant. Rizzo v. Goode, 423 U.S. 362, 371-72,
24   377 (1976); see also Jones v. Williams, 297 F.3d 930, 935 (9th Cir. 2002) (officer cannot be
25   held liable without a showing of individual participation, i.e., integral participation, in
26   unlawful conduct); Fayle v. Stapley, 607 F.2d 858, 862 (9th Cir. 1979) (section 1983 liability
27   arises where there is personal involvement).
28

                                                  - 11 -
 1   Equal Protection
 2          Heinemann alleges the Clerk of Courts discriminated against him by not filing his
 3   motions correctly in CF 2019-018. He appears to be seeking to state a claim for violation of
 4   the Equal Protection Clause. “The Equal Protection Clause of the Fourteenth Amendment
 5   . . . is essentially a direction that all persons similarly situated should be treated alike.” City
 6   of Cleburne v. Cleburne Living Center, Inc., 473 U.S. 432, 439, 105 S.Ct. 3249, 87 L.Ed.2d
 7   313 (1985). “‘To state a claim . . . for a violation of the Equal Protection Clause . . . a
 8   plaintiff must show that the defendants acted with an intent or purpose to discriminate against
 9   the plaintiff based upon membership in a protected class.’” Lee v. City of Los Angeles, 250
10   F.3d 668, 686 (9th Cir. 2001), quoting Barren v. Harrington, 152 F.3d 1193, 1194 (9th Cir.
11   1998). The Equal Protection Clause also forbids unequal enforcement of valid laws where
12   such unequal enforcement is the product of improper motive. Yick Wo v. Hopkins, 118 U.S.
13   356, 6 S.Ct. 1064, 30 L.Ed. 220 (1886); see also United States v. Bourgeois, 964 F.2d 935
14   (9th Cir. 1992); Church of Scientology of California v. C.I.R., 823 F.2d 1310 (9th Cir. 1987).
15          Again, the claim must be alleged against a specific named defendant. Fayle, 607 F.2d
16   at 862 (section 1983 liability arises where there is personal involvement).
17
18   Freedom of Information Act and Arizona Public Records Law
19          Heinemann alleges NPD has refused to provide him with video evidence or a record
20   of the 911 call. He is seeking relief pursuant to the Freedom of Information Act (“FOIA”).
21          When a plaintiff makes a claim under FOIA “federal jurisdiction is dependent upon
22   a showing that [a federal agency] has (1) ‘improperly’; (2) ‘withheld’; (3) ‘agency records.’
23   ” Kissinger v. Reporters of Comm. for Freedom of the Press, 445 U.S. 136, 150 (1980).
24   “[J]udicial authority to devise remedies and enjoin agencies can only be invoked...if the
25   agency has contravened all three components of this obligation.” Id. Additionally, a FOIA
26   claimant must exhaust administrative remedies before filing a lawsuit. Spannaus v. U.S.
27   Dep't of Justice, 824 F.2d 52, 56 (D.C. Cir. 1987); see also In re Steele, 799 F.2d 461,
28   465-66 (9th Cir. 1986) (“Exhaustion of a part[y']s administrative remedies is required under

                                                   - 12 -
 1   the FOIA before that party can seek judicial review.”). Lastly, “records or information
 2   compiled for law enforcement purposes” may be exempted from disclosure if their
 3   production:
 4          (A) could reasonably be expected to interfere with enforcement proceedings, (B)
            would deprive a person of a right to a fair trial or an impartial adjudication, (C) could
 5          reasonably be expected to constitute an unwarranted invasion of personal privacy, (D)
            could reasonably be expected to disclose the identity of a confidential source,
 6          including a State, local, or foreign agency or authority or any private institution which
            furnished information on a confidential basis, and, in the case of a record or
 7          information compiled by criminal law enforcement authority in the course of a
            criminal investigation or by an agency conducting a lawful national security
 8          intelligence investigation, information furnished by a confidential source, (E) would
            disclose techniques and procedures for law enforcement investigations or
 9          prosecutions, or would disclose guidelines for law enforcement investigations or
            prosecutions if such disclosure could reasonably be expected to risk circumvention
10          of the law, or (F) could reasonably be expected to endanger the life or physical safety
            of any individual[.]
11
     5 U.S.C.A. § 552(b)(7).
12
            Further, Arizona's public records law mandates “[public records] shall be open to
13
     inspection by any person at all times during office hours.” A.R.S. § 39–121.3 “A person need
14
     not demonstrate a particular purpose to justify disclosure.” Hodai v. City of Tucson, 239
15
     Ariz. 34, 38, 365 P.3d 959, 963 (Ct. App. 2016). The fact that the public record exists is
16
     sufficient to create a presumption requiring disclosure. See Griffis v. Pinal Cty., 215 Ariz.
17
     1, ¶ 8, 156 P.3d 418, 421 (2007). Nonetheless, a public officer may refuse release or
18
     inspection of a public record if such disclosure “might lead to substantial and irreparable
19
     private or public harm.” Carlson v. Pima Cty., 141 Ariz. 487, 491, 687 P.2d 1242, 1246
20
     (1984). “Discretionary refusal to disclose based on the best interests of the state is subject
21
     to judicial scrutiny.” Hodai, 239 Ariz. at 38. “Th[e] ‘best interests of the state’ standard is
22
     not confined to the narrow interest of either the official who holds the records or the agency
23
24          3
             “Arizona's Public Records Law is broader than FOIA, see 5 U.S.C.A. § 552, but
25   ‘[w]hen interpreting Arizona's public records statutes, it is appropriate to look to FOIA for
     guidance.’ Phoenix New Times, L.L.C. v. Arpaio, 217 Ariz. 533, 539, ¶ 15, n.3, 177 P.3d
26
     275, 281 (App. 2008). A federal agency's responsibility to search databases to respond to
27   a FOIA request is analogous to a state agency's responsibility to search databases to respond
     to a request under Arizona's Public Records Law.” Lunney v. State, 244 Ariz. 170, 177, 418
28   P.3d 943, 950 (Ct. App. 2017)

                                                 - 13 -
 1   he or she serves. It includes the overall interests of the government and the people.” Phx.
 2   Newspapers, Inc. v. Keegan, 201 Ariz. 344, ¶ 18, 35 P.3d 105, 109–10 (App.2001). “The
 3   government has the burden of specifically demonstrating how production of documents
 4   would be detrimental to the best interests of the state.”     Hodai, 239 Ariz. at 38.
 5
 6   Conspiracy
 7          Heinemann also alleges three defense attorneys conspired with the prosecutor and
 8   raised the issue of Heinemann’s mental competency so the government could avoid a
 9   preliminary hearing based on false medical allegations. Because Heinemann has not alleged
10   any specific defendant that engaged in a conspiracy, it does not appear he is seeking to state
11   a claim for conspiracy. However, the Court finds it appropriate to briefly discuss the
12   elements of a civil rights conspiracy claim.
13          To state a § 1985(3) conspiracy claim to interfere with civil rights, “a plaintiff must
14   allege []: (1) a conspiracy; (2) for the purposes of depriving, either directly or indirectly, any
15   person or class of persons of the equal protection of the laws, or of equal privileges and
16   immunities under the laws; and (3) an act in the furtherance of this conspiracy; (4) whereby
17   a person is either injured in his person or property or deprived of any right or privilege of a
18   citizen of the United States.” Sever v. Alaska Pulp Corp., 978 F.2d 1529, 1536 (9th Cir.
19   1992); see also Addisu v. Fred Meyer, Inc., 198 F.3d 1130, 1141 (9th Cir. 2000). An
20   essential requirement for a § 1985(3) claim is that there must be some racial or other class-
21   based “invidious discriminatory animus” for the conspiracy. Bray v. Alexandria Women’s
22   Health Clinic, 506 U.S. 263, 268-69, 113 S.Ct. 753, 122 L.Ed.2d 34 (1993), quoting Griffin
23   v. Breckenridge, 403 U.S. 88, 102, 91 S.Ct. 1790, 29 L.Ed.2d 338 (1971).
24
25   Due Process
26          Heinemann alleges his right to a preliminary hearing was violated because CF 2019-
27   018 was dismissed without Heinemann having an opportunity to view the evidence against
28   him. To allege a procedural due process claim, Heinemann must allege that there is a liberty

                                                   - 14 -
 1   interest protected by the Constitution, there has been a deprivation of the interest by the
 2   government, and a lack of process. Portman v. County of Santa Clara, 995 F.2d 898, 904
 3   (9th Cir. 1993); see also Board of Regents v. Roth, 408 U.S. 564, 569–70 (1972).
 4
 5   Motion for Change of Venue (Doc. 9), the Motion to Bar State Refiling Case CF 2019-018
     (Doc. 10), and the Motion for Collateral Jurisdiction (Doc. 19)
 6
            In his response to the Motion to Dismiss, Heinemann requests a change of venue.
 7
     Specifically, he is requesting the Court take jurisdiction over the state criminal matter;
 8
     similarly, Heinemann has filed a motion requesting this Court take collateral jurisdiction over
 9
     the state matter. Additionally, Heinemann has filed a Motion to Bar State Refiling Case CF
10
     2019-018, in which Heinemann requests the State be barred from refiling the state case.
11
            However, there is a “‘fundamental policy against federal interference with state
12
     criminal prosecutions.’” Kugler v. Helfant, 421 U.S. 117, 123 (1975) (quoting Younger v.
13
     Harris, 401 U.S. 37, 46 (1971)). While Younger allows for federal equitable intervention in
14
     a state criminal trial where there is a showing of ‘bad faith’ or ‘harassment’ by state officials
15
     responsible for the prosecution, id., at 54, such intervention is appropriate only where:
16
            the state law to be applied in the criminal proceeding is “flagrantly and patently
17          violative of express constitutional prohibitions,” id., at 53, 91 S.Ct., at 755, or where
            there exist other ‘extraordinary circumstances in which the necessary irreparable
18          injury can be shown even in the absence of the usual prerequisites of bad faith and
            harassment.’ Ibid.
19
     Kugler, 421 U.S. at 123-4.
20
            The Court will deny the request at this time. Should this matter progress beyond the
21
     pleading stage (i.e., the filing of a Fourth Amended Complaint and Answers), Heinemann
22
     may re-urge this request, which will afford Defendants an opportunity to respond to the
23
     request.
24
25
     Motion to Compel (Doc. 13)
26
            Heinemann requests that Defendants be ordered to disclose all evidence in case
27
     number CF 2019-018. The Court will deny this request at this time. Should this matter
28

                                                  - 15 -
 1   progress beyond the pleading stage (i.e., the filing of a Fourth Amended Complaint and
 2   Answers), Heinemann may re-urge this motion, which will afford Defendants an opportunity
 3   to respond to the request.
 4
 5   Fourth Amended Complaint
 6          Within 30 days, Heinemann may submit a Fourth Amended Complaint to address the
 7   deficiencies outlined above. The Clerk of Court will mail Heinemann a court-approved form
 8   to use for filing a Fourth Amended Complaint.
 9          Heinemann must clearly designate on the face of the document that it is the “Fourth
10   Amended Complaint.” The Fourth Amended Complaint must be retyped or rewritten in its
11   entirety and may not incorporate any part of the original Complaint or Amended Complaints
12   by reference. Heinemann may include only one claim per count; all claims and all
13   defendants shall be included in the Fourth Amended Complaint.
14          The Fourth Amended Complaint will supersedes the original Complaint and Amended
15   Complaints. Ferdik v. Bonzelet, 963 F.2d 1258, 1262 (9th Cir. 1992); Hal Roach Studios v.
16   Richard Feiner & Co., 896 F.2d 1542, 1546 (9th Cir. 1990). After amendment, the Court
17   will treat an original Complaint and Amended Complaints as nonexistent. Ferdik, 963 F.2d
18   at 1262. Any defendant or cause of action that was raised in the original Complaint or
19   Amended Complaints and that was voluntarily dismissed or was dismissed without prejudice
20   is waived if it is not alleged in the Fourth Amended Complaint. Lacey v. Maricopa County,
21   693 F.3d 896, 928 (9th Cir. 2012) (en banc).
22          The Fourth Amended Complaint must include short, plain statements telling the Court:
23   (1) the constitutional or statutory right Heinemann believes were violated; (2) the name of
24   a Defendant who violated the right; (3) exactly what that Defendant did or failed to do; (4)
25   how the action or inaction of that Defendant is connected to the violation of Heinemann’s
26   constitutional or statutory right; and (5) what specific injury Heinemann suffered because of
27   that Defendant’s conduct. See Rizzo, 423 U.S. at 371-72, 377. Heinemann must repeat this
28   process for each person/entity named as a Defendant. If Heinemann fail to affirmatively link

                                                - 16 -
 1   the conduct that is alleged to violate the Constitution of each named Defendant with the
 2   specific injury suffered by Heinemann, the allegations against that Defendant will be
 3   dismissed for failure to state a claim. Conclusory allegations that a Defendant or group of
 4   Defendants has violated a constitutional or statutory right are not acceptable and will be
 5   dismissed.
 6
 7   Warnings
 8          If Heinemann’s address changes, Heinemann must file and serve a notice of a change
 9   of address in accordance with Rule 83.3(d) of the Local Rules of Civil Procedure.
10   Heinemann must not include a motion for other relief with a notice of change of address.
11   Failure to comply may result in dismissal of this action.
12          If Heinemann fail to timely comply with every provision of this Order, including these
13   warnings, the Court may dismiss this action without further notice. See Ferdik, 963 F.2d at
14   1260-61 (a district court may dismiss an action for failure to comply with any order of the
15   Court).
16
17          Accordingly, IT IS ORDERED:
18          1.       Heinemann’s Motion to Allow Electronic Filing by a Party Appearing Without
19   an Attorney (Doc. 20) is GRANTED.
20                   a. Heinemann shall review the ECF Administrative Policies and Procedures
21          Manual. The Manual may be found at the following web address:
22               http://www.azd.uscourts.gov/sites/default/files/documents/adm%20manual.pdf
23                   b. Heinemann may electronically file documents in this case pursuant to ECF
24          Administrative Policies and Procedures Manual, Section II.B.3.
25                   c. Heinemann must comply with all rules outlined in the District of Arizona's
26          Case Management/Electronic Case Filing Administrative Policies and Procedures
27          Manual, have access to the required equipment and software, have a personal
28          electronic mailbox of sufficient capacity to send and receive electronic notice of case

                                                 - 17 -
 1           related transmissions, be able to electronically transmit documents to the court in .pdf,
 2           complete and submit the Pro Se Participant Electronic Case Files Registration Form4
 3           to register as a user with the Clerk's Office within five (5) days of the date of this
 4           Order, register as a subscriber to PACER (Public Access to Electronic Records)
 5           within five (5) days of the date of this Order and comply with the privacy policy of
 6           the Judicial Conference of the United States and the E-Government Act of 2002. Any
 7           misuse of the ECF system will result in immediate discontinuation of this privilege
 8           and disabling of the password assigned to Heinemann.
 9           2.     The Motion to Appoint a Federal Defender (Doc. 19) is DENIED.
10           3.     The Motion to Change Venue (Doc. 9), the Motion to Bar State Refiling Case
11   CF 2019-018 (Doc. 10), and the Motion for Collateral Jurisdiction (Doc. 19) are DENIED.
12           4.     The Motion to Dismiss Case (Docs. 8 and 16) is DENIED.
13           5.     The Motion to Compel (Doc. 13) is DENIED.
14           6.     The Complaint (Doc. 1) and Amended Complaints (Docs. 14, 15, and 21) are
15   DISMISSED WITH LEAVE TO AMEND.
16           7.     Heinemann has 30 days from the date of this Order is file to file a Fourth
17   Amended Complaint in compliance with this Order. If Heinemann fails to file a Fourth
18   Amended Complaint within 30 days, the Clerk of Court must, without further notice, enter
19   a judgment of dismissal of this action.
20           8.     The time for completing service is extended to December 31, 2019.
21           9.     The Clerk of Court shall amend the caption to reflect the Defendants as the
22   Nogales Police Department, the Clerk of Courts, and the City of Nogales.
23   .....
24   .....
25   .....
26
27
28           4
              http://www.azd.uscourts.gov/sites/default/files/forms/ProSeMotionToEfile.pdf

                                                  - 18 -
 1         10.    The Clerk of Court must mail Plaintiff a court-approved form for filing a
 2   Complaint for a Civil Case.
 3         DATED this 23rd day of October, 2019.
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                             - 19 -
Pro Se 15 (Rev. 12/16) Complaint for Violation of Civil Rights (Non–Prisoner)



                                        UNITED STATES DISTRICT COURT
                                                                            for the
                                                        __________
                                                        __________ District
                                                                   District of
                                                                            of __________
                                                                               __________

                                                                  __________
                                                                  __________ Division
                                                                             Division


                                                                                )     Case No.
                                                                                )                     (to be filled in by the Clerk’s Office)
                                                                                )
                              Plaintiff(s)
(Write the full name of each plaintiff who is filing this complaint.
                                                                                )
If the names of all the plaintiffs cannot fit in the space above,               )     Jury Trial: (check one)    ’ Yes         ’ No
please write “see attached” in the space and attach an additional               )
page with the full list of names.)                                              )
                                  -v-                                           )
                                                                                )
                                                                                )
                                                                                )
                                                                                )
                             Defendant(s)                                       )
(Write the full name of each defendant who is being sued. If the                )
names of all the defendants cannot fit in the space above, please               )
write “see attached” in the space and attach an additional page
with the full list of names. Do not include addresses here.)



                                  COMPLAINT FOR VIOLATION OF CIVIL RIGHTS
                                            (Non-Prisoner Complaint)


                                                                          NOTICE

    Federal Rules of Civil Procedure 5.2 addresses the privacy and security concerns resulting from public access to
    electronic court files. Under this rule, papers filed with the court should not contain: an individual’s full social
    security number or full birth date; the full name of a person known to be a minor; or a complete financial account
    number. A filing may include only: the last four digits of a social security number; the year of an individual’s
    birth; a minor’s initials; and the last four digits of a financial account number.

    Except as noted in this form, plaintiff need not send exhibits, affidavits, grievance or witness statements, or any
    other materials to the Clerk’s Office with this complaint.

    In order for your complaint to be filed, it must be accompanied by the filing fee or an application to proceed in
    forma pauperis.




                                                                                                                                                Page 1 of 6
Pro Se 15 (Rev. 12/16) Complaint for Violation of Civil Rights (Non–Prisoner)


I.        The Parties to This Complaint

          A.         The Plaintiff(s)

                     Provide the information below for each plaintiff named in the complaint. Attach additional pages if
                     needed.
                           Name
                           Address

                                                                                   City              State             Zip Code
                           County
                           Telephone Number
                           E-Mail Address

          B.         The Defendant(s)

                     Provide the information below for each defendant named in the complaint, whether the defendant is an
                     individual, a government agency, an organization, or a corporation. For an individual defendant,
                     include the person’s job or title (if known) and check whether you are bringing this complaint against
                     them in their individual capacity or official capacity, or both. Attach additional pages if needed.

                     Defendant No. 1
                           Name
                           Job or Title (if known)
                           Address

                                                                                   City              State             Zip Code
                           County
                           Telephone Number
                           E-Mail Address (if known)

                                                                         ’ Individual capacity   ’ Official capacity


                     Defendant No. 2
                           Name
                           Job or Title (if known)
                           Address

                                                                                   City              State             Zip Code
                           County
                           Telephone Number
                           E-Mail Address (if known)

                                                                         ’ Individual capacity   ’ Official capacity




                                                                                                                                  Page 2 of 6
Pro Se 15 (Rev. 12/16) Complaint for Violation of Civil Rights (Non–Prisoner)


                     Defendant No. 3
                           Name
                           Job or Title (if known)
                           Address

                                                                                   City              State             Zip Code
                           County
                           Telephone Number
                           E-Mail Address (if known)

                                                                         ’ Individual capacity   ’ Official capacity


                     Defendant No. 4
                           Name
                           Job or Title (if known)
                           Address

                                                                                   City              State             Zip Code
                           County
                           Telephone Number
                           E-Mail Address (if known)

                                                                         ’ Individual capacity   ’ Official capacity

II.       Basis for Jurisdiction

          Under 42 U.S.C. § 1983, you may sue state or local officials for the “deprivation of any rights, privileges, or
          immunities secured by the Constitution and [federal laws].” Under Bivens v. Six Unknown Named Agents of
          Federal Bureau of Narcotics, 403 U.S. 388 (1971), you may sue federal officials for the violation of certain
          constitutional rights.

          A.         Are you bringing suit against (check all that apply):

                      ’ Federal officials (a Bivens claim)

                      ’ State or local officials (a § 1983 claim)

          B.         Section 1983 allows claims alleging the “deprivation of any rights, privileges, or immunities secured by
                     the Constitution and [federal laws].” 42 U.S.C. § 1983. If you are suing under section 1983, what
                     federal constitutional or statutory right(s) do you claim is/are being violated by state or local officials?




          C.         Plaintiffs suing under Bivens may only recover for the violation of certain constitutional rights. If you
                     are suing under Bivens, what constitutional right(s) do you claim is/are being violated by federal
                     officials?

                                                                                                                                  Page 3 of 6
Pro Se 15 (Rev. 12/16) Complaint for Violation of Civil Rights (Non–Prisoner)




          D.         Section 1983 allows defendants to be found liable only when they have acted “under color of any
                     statute, ordinance, regulation, custom, or usage, of any State or Territory or the District of Columbia.”
                     42 U.S.C. § 1983. If you are suing under section 1983, explain how each defendant acted under color
                     of state or local law. If you are suing under Bivens, explain how each defendant acted under color of
                     federal law. Attach additional pages if needed.




III.     Statement of Claim

         State as briefly as possible the facts of your case. Describe how each defendant was personally involved in the
         alleged wrongful action, along with the dates and locations of all relevant events. You may wish to include
         further details such as the names of other persons involved in the events giving rise to your claims. Do not cite
         any cases or statutes. If more than one claim is asserted, number each claim and write a short and plain
         statement of each claim in a separate paragraph. Attach additional pages if needed.

         A.          Where did the events giving rise to your claim(s) occur?




         B.          What date and approximate time did the events giving rise to your claim(s) occur?




         C.          What are the facts underlying your claim(s)? (For example: What happened to you? Who did what?
                     Was anyone else involved? Who else saw what happened?)




                                                                                                                        Page 4 of 6
Pro Se 15 (Rev. 12/16) Complaint for Violation of Civil Rights (Non–Prisoner)



IV.      Injuries

         If you sustained injuries related to the events alleged above, describe your injuries and state what medical
         treatment, if any, you required and did or did not receive.




V.       Relief

         State briefly what you want the court to do for you. Make no legal arguments. Do not cite any cases or statutes.
         If requesting money damages, include the amounts of any actual damages and/or punitive damages claimed for
         the acts alleged. Explain the basis for these claims.




                                                                                                                        Page 5 of 6
Pro Se 15 (Rev. 12/16) Complaint for Violation of Civil Rights (Non–Prisoner)



VI.      Certification and Closing

         Under Federal Rule of Civil Procedure 11, by signing below, I certify to the best of my knowledge, information,
         and belief that this complaint: (1) is not being presented for an improper purpose, such as to harass, cause
         unnecessary delay, or needlessly increase the cost of litigation; (2) is supported by existing law or by a
         nonfrivolous argument for extending, modifying, or reversing existing law; (3) the factual contentions have
         evidentiary support or, if specifically so identified, will likely have evidentiary support after a reasonable
         opportunity for further investigation or discovery; and (4) the complaint otherwise complies with the
         requirements of Rule 11.



         A.          For Parties Without an Attorney

                     I agree to provide the Clerk’s Office with any changes to my address where case–related papers may be
                     served. I understand that my failure to keep a current address on file with the Clerk’s Office may result
                     in the dismissal of my case.

                     Date of signing:


                     Signature of Plaintiff
                     Printed Name of Plaintiff

         B.          For Attorneys

                     Date of signing:


                     Signature of Attorney
                     Printed Name of Attorney
                     Bar Number
                     Name of Law Firm
                     Address

                                                                                City        State          Zip Code

                     Telephone Number
                     E-mail Address




                                                                                                                       Page 6 of 6
         Print                         Save As...                    Add Attachment                               Reset
